
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


UNITED ONLINE, INC.
2001 EMPLOYEE STOCK PURCHASE PLAN
(As amended and restated effective April 29, 2003)

I. PURPOSE OF THE PLAN

        This Employee Stock Purchase Plan is intended to promote the interests
of United Online, Inc., a Delaware corporation, by providing eligible employees
with the opportunity to acquire a proprietary interest in the Corporation
through participation in a payroll deduction based employee stock purchase plan
designed to qualify under Section 423 of the Code.

        Capitalized terms herein shall have the meanings assigned to such terms
in the attached Appendix.

II. ADMINISTRATION OF THE PLAN

        The Plan Administrator shall have full authority to interpret and
construe any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary in order to comply with the
requirements of Code Section 423. Decisions of the Plan Administrator shall be
final and binding on all parties having an interest in the Plan.

III. STOCK SUBJECT TO PLAN

        A. The stock purchasable under the Plan shall be shares of authorized
but unissued or reacquired Common Stock, including shares of Common Stock
purchased on the open market. The number of shares of Common Stock reserved for
issuance over the term of the Plan shall be limited to 1,977,245shares. Such
reserve consists of (i) the shares that remained available for issuance under
the NetZero, Inc. 1999 Employee Stock Purchase Plan following the purchase on
October 31, 2001; (ii) the shares that remained available for issuance under the
Juno ESPP following the purchase on January 31, 2002; (iii) an additional
604,224 shares due to the automatic share reserve increase that occurred on
January 2, 2002; and (iv) an additional 626,453 shares due to the automatic
share reserve increase that occurred on January 2, 2003.

        B. The number of shares of Common Stock available for issuance under the
Plan shall automatically increase on the first trading day of January each
calendar year during the term of the Plan, beginning with calendar year 2002 by
an amount equal to one and one-half percent (1.5%) of the total number of shares
of Common Stock outstanding on the last trading day in December of the
immediately preceding calendar year, but in no event shall any such annual
increase exceed 650,000 shares.

        C. Should any change be made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the Corporation's receipt of consideration, appropriate adjustments shall be
made to (i) the maximum number and class of securities issuable under the Plan,
(ii) the maximum number and class of securities purchasable per Participant and
in the aggregate on any one Purchase Date, and (iii) the maximum number and/or
class of securities by which the share reserve is to increase automatically each
calendar year pursuant to the provisions of Section III.B of this Article One
and (v) the number and class of securities and the price per share in effect
under each outstanding purchase right in order to prevent the dilution or
enlargement of benefits thereunder.

IV. OFFERING PERIOdS

        A. Shares of Common Stock shall be offered for purchase under the Plan
through a series of successive offering periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan shall have been sooner terminated.

--------------------------------------------------------------------------------

        B. Unless otherwise specified by the Plan Administrator, each offering
period shall have a twenty-four (24) month duration. Offering periods shall
commence on the first business day of May and the first business day of November
each year. Special offering periods may be established with respect to entities
that are acquired by the Corporation (or by a subsidiary of the Corporation) or
under such other circumstances as the Plan Administrator deems appropriate.

        C. Each offering period shall be comprised of four successive Purchase
Intervals. Purchase Intervals shall run from the first business day in November
each year to the last business day in April in the following year and from the
first business day in May each year to the last business day in October.

        D. Should the Fair Market Value per share of Common Stock on any
Purchase Date within an offering period be less than the Fair Market Value per
share of Common Stock on the start date of that offering period, then the
individuals participating in that offering period shall, immediately after the
purchase of shares of Common Stock on their behalf on such Purchase Date, be
transferred from that offering period and be automatically enrolled in the next
offering period commencing on the next business day following such Purchase
Date. The new offering period shall have a duration of twenty (24) months,
unless a shorter duration is established by the Plan Administrator within five
(5) business days following the start date of that offering period.

V. ELIGIBILITY

        A. Each individual who is an Eligible Employee on the start date of an
offering period under the Plan may enter that offering period only on such start
date. However, the Eligible Employees who were employees of Juno Online
Service, Inc. prior to the Effective Time, may enter the offering period that
begins on November 1, 2001 on the first business day in February 2002. Eligible
Employees may not be entered into more than one offering period.

        B. The date an individual enters an offering period shall be designated
his or her Entry Date for purposes of that offering period.

        C. To participate in the Plan for a particular offering period, the
Eligible Employee must complete the enrollment forms prescribed by the Plan
Administrator (including a stock purchase agreement and a payroll deduction
authorization) and file such forms with the Plan Administrator (or its
designate) on or before his or her scheduled Entry Date.

VI. PAYROLL DEDUCTIONS

        A. The payroll deduction authorized by the Participant for purposes of
acquiring shares of Common Stock during an offering period may be any multiple
of one percent (1%) of the Cash Earnings paid to the Participant during each
Purchase Interval within that offering period, up to a maximum of fifteen
percent (15%). The deduction rate so authorized shall continue in effect
throughout the offering period, except to the extent such rate is changed in
accordance with the following guidelines:

        (i) The Participant may, at any time during the offering period, reduce
his or her rate of payroll deduction to become effective as soon as possible
after filing the appropriate form with the Plan Administrator. The Participant
may not, however, effect more than one (1) such reduction per Purchase Interval.

        (ii) The Participant may, at any time during the offering period,
increase the rate of his or her payroll deduction to become effective as soon as
possible after filing the appropriate form with the Plan Administrator. The
Participant may not, however, effect more than one (1) such increase per
Purchase Interval.

2

--------------------------------------------------------------------------------




        B. Payroll deductions shall begin on the first pay day administratively
feasible following the Participant's Entry Date into the offering period and
shall (unless sooner terminated by the Participant) continue through the pay day
ending with or immediately prior to the last day of that offering period. The
amounts so collected shall be credited to the Participant's book account under
the Plan, but no interest shall be paid on the balance from time to time
outstanding in such account. The amounts collected from the Participant shall
not be required to be held in any segregated account or trust fund and may be
commingled with the general assets of the Corporation and used for any corporate
purpose.

        C. Payroll deductions shall automatically cease upon the termination of
the Participant's purchase right in accordance with the provisions of the Plan.

        D. The Participant's acquisition of Common Stock under the Plan on any
Purchase Date shall neither limit nor require the Participant's acquisition of
Common Stock on any subsequent Purchase Date, whether within the same or a
different offering period.

VII. PURCHASE RIGHTS

        A. Grant of Purchase Right. A Participant shall be granted a separate
purchase right for each offering period in which he or she participates. The
purchase right shall be granted on the Participant's Entry Date into the
offering period. The purchase right shall be deemed to provide the Participant
with the right to purchase the lesser of (1) 10,000 shares of Common Stock or
(2) the maximum amount permitted by Code Section 423(b)(8). The actual number of
shares of Common Stock purchasable on any one Purchase Date shall be limited by
the provisions contained herein, including, but not limited to, those
restrictions contained in Article VII Section D and Article VIII. The
Participant shall execute a stock purchase agreement embodying such terms and
such other provisions (not inconsistent with the Plan) as the Plan Administrator
may deem advisable.

        Under no circumstances shall purchase rights be granted under the Plan
to any Eligible Employee if such individual would, immediately after the grant,
own (within the meaning of Code Section 424(d)) or hold outstanding options or
other rights to purchase, stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Corporation
or any Corporate Affiliate.

        B. Exercise of the Purchase Right. Each purchase right shall be
automatically exercised in installments on each successive Purchase Date within
the offering period, and shares of Common Stock shall accordingly be purchased
on behalf of each Participant (other than Participants whose payroll deductions
have previously been refunded pursuant to the Termination of Purchase Right
provisions below) on each such Purchase Date. The purchase shall be effected by
applying the Participant's payroll deductions for the Purchase Interval ending
on such Purchase Date to the purchase of whole shares of Common Stock at the
purchase price in effect for the Participant for that Purchase Date.

        C. Purchase Price. The purchase price per share at which Common Stock
will be purchased on the Participant's behalf on each Purchase Date within the
offering period shall be equal to eighty-five percent (85%) of the lower of
(i) the Fair Market Value per share of Common Stock on the Participant's Entry
Date into that offering period or (ii) the Fair Market Value per share of Common
Stock on that Purchase Date.

        D. Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the offering period
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through payroll deductions during the Purchase Interval
ending with that Purchase Date by the purchase price in effect for the
Participant for that Purchase Date. However, the maximum number of shares of
Common Stock purchasable per Participant on any one Purchase Date shall not
exceed 2,500 shares, subject to periodic adjustments in

3

--------------------------------------------------------------------------------


the event of certain changes in the Corporation's capitalization. In addition,
the maximum number of shares of Common Stock purchasable in total by all
Participants on any one Purchase Date shall not exceed 600,000 shares, subject
to periodic adjustments in the event of certain changes in the Corporation's
capitalization. However, the Plan Administrator shall have the discretionary
authority, exercisable prior to the start of any offering period under the Plan,
to increase or decrease the limitations to be in effect for the number of shares
purchasable per Participant and in total by all Participants on each Purchase
Date within that offering period.

        E. Excess Payroll Deductions. Any payroll deductions not applied to the
purchase of shares of Common Stock on any Purchase Date because they are not
sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However, any payroll
deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable per Participant or in the
aggregate on the Purchase Date shall be promptly refunded.

        F. Suspension of Payroll Deductions. In the event that a Participant is,
by reason of the accrual limitations in Article VIII, precluded from purchasing
additional shares of Common Stock on one or more Purchase Dates during the
offering period in which he or she is enrolled, then no further payroll
deductions shall be collected from such Participant with respect to those
Purchase Dates. The suspension of such deductions shall not terminate the
Participant's purchase right for the offering period in which he or she is
enrolled, and payroll deductions shall automatically resume on behalf of such
Participant once he or she is again able to purchase shares during that offering
period in compliance with the accrual limitations of Article VIII.

        G. Termination of Purchase Right. The following provisions shall govern
the termination of outstanding purchase rights:

        (i) A Participant may withdraw from the offering period in which he or
she is enrolled by filing the appropriate form with the Plan Administrator (or
its designate) at any time prior to the next scheduled Purchase Date in that
offering period, and no further payroll deductions shall be collected from the
Participant with respect to the offering period. Any payroll deductions
collected during the Purchase Interval in which such withdrawal occurs shall, at
the Participant's election, be immediately refunded or held for the purchase of
shares on the next Purchase Date. If no such election is made at the time of
such withdrawal, then the payroll deductions collected with respect to the
Purchase Interval in which such withdrawal occurs shall be refunded as soon as
possible.

        (ii) The Participant's withdrawal from the offering period shall be
irrevocable, and the Participant may not subsequently rejoin that offering
period. In order to resume participation in any subsequent offering period, such
individual must re-enroll in the Plan (by making a timely filing of the
prescribed enrollment forms) on or before his or her scheduled Entry Date into
that offering period.

        (iii) Should the Participant cease to remain an Eligible Employee for
any reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant's payroll deductions for the Purchase
Interval in which the purchase right so terminates shall be immediately
refunded. However, should the Participant cease to remain in active service by
reason of an approved unpaid leave of absence, then the Participant shall have
the right, exercisable up until the last business day of the Purchase Interval
in which such leave commences, to (a) withdraw all the payroll deductions
collected to date on his or her behalf for that Purchase Interval or (b) have
such funds held for the purchase of shares on his or her behalf on the next
scheduled Purchase Date. In no event, however, shall any further payroll
deductions be collected on the Participant's behalf during such leave. Upon the
Participant's return to active service (x) within ninety (90) days following the
commencement of such leave or (y) prior to the expiration of any longer period
for which such

4

--------------------------------------------------------------------------------




Participant's right to reemployment with the Corporation is guaranteed by
statute or contract, his or her payroll deductions under the Plan shall
automatically resume at the rate in effect at the time the leave began, unless
the Participant withdraws from the Plan prior to his or her return. An
individual who returns to active employment following a leave of absence which
exceeds in duration the applicable (x) or (y) time period will be treated as a
new Employee for purposes of subsequent participation in the Plan and must
accordingly re-enroll in the Plan (by making a timely filing of the prescribed
enrollment forms) on or before his or her scheduled Entry Date into the offering
period.

        H. Change in Control. Each outstanding purchase right shall
automatically be exercised, immediately prior to the effective date of any
Change in Control, by applying the payroll deductions of each Participant for
the Purchase Interval in which such Change in Control occurs to the purchase of
whole shares of Common Stock at a purchase price per share equal to eighty-five
percent (85%) of the lower of (i) the Fair Market Value per share of Common
Stock on the Participant's Entry Date into the offering period in which such
Change in Control occurs or (ii) the Fair Market Value per share of Common Stock
immediately prior to the effective date of such Change in Control. However, the
applicable limitation on the number of shares of Common Stock purchasable per
Participant shall continue to apply to any such purchase, but not the limitation
applicable to the maximum number of shares of Common Stock purchasable in total
by all Participants.

        The Corporation shall use reasonable efforts to provide at least ten
(10)-days prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.

        I. Proration of Purchase Rights. Should the total number of shares of
Common Stock to be purchased pursuant to outstanding purchase rights on any
particular date exceed the number of shares then available for issuance under
the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded.

        J. Designated Brokerage Accounts. The Plan Administrator shall have the
discretionary authority to require each Participant who purchases shares of
Common Stock under the Plan to maintain those shares in a brokerage account at a
Corporation-designated brokerage firm until the earlier of (i) the date the
Participant sells or otherwise transfers ownership of those shares or (ii) the
disqualifying disposition period for those shares under the federal tax laws
(two years after the start date of the offering period in which the shares are
purchased and one year after the actual purchase date) has elapsed. Such
requirement, if imposed, shall not limit the ability of the Participant to sell
or otherwise transfer ownership of the purchased shares at any time in
accordance with applicable law.

        K. Assignability. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.

        L. Stockholder Rights. A Participant shall have no stockholder rights
with respect to the shares subject to his or her outstanding purchase right
until the shares are purchased on the Participant's behalf in accordance with
the provisions of the Plan and the Participant has become a holder of record of
the purchased shares.

VIII. ACCRUAL LIMITATIONS

        A. No Participant shall be entitled to accrue rights to acquire Common
Stock pursuant to any purchase right outstanding under this Plan if and to the
extent such accrual, when aggregated with (i) rights to purchase Common Stock
accrued under any other purchase right granted under this Plan

5

--------------------------------------------------------------------------------

and (ii) similar rights accrued under other employee stock purchase plans
(within the meaning of Code Section 423) of the Corporation or any Corporate
Affiliate, would otherwise permit such Participant to purchase more than
Twenty-Five Thousand Dollars ($25,000.00) worth of stock of the Corporation or
any Corporate Affiliate (determined on the basis of the Fair Market Value per
share on the date or dates such rights are granted) for each calendar year such
rights are at any time outstanding.

        B. For purposes of applying such accrual limitations to the purchase
rights granted under the Plan, the following provisions shall be in effect:

        (i) The right to acquire Common Stock under each outstanding purchase
right shall accrue in a series of installments on each successive Purchase Date
during the offering period on which such right remains outstanding.

        (ii) No right to acquire Common Stock under any outstanding purchase
right shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one or more other purchase
rights at a rate equal to Twenty-Five Thousand Dollars ($25,000.00) worth of
Common Stock (determined on the basis of the Fair Market Value per share on the
date or dates of grant) for each calendar year such rights were at any time
outstanding.

        C. If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular Purchase Interval, then the payroll
deductions which the Participant made during that Purchase Interval with respect
to such purchase right shall be promptly refunded.

        D. In the event there is any conflict between the provisions of this
Article and one or more provisions of the Plan or any instrument issued
thereunder, the provisions of this Article shall be controlling.

IX. EFFECTIVE DATE AND TERM OF THE PLAN

        A. The June 5, 2001 amendment and restatement of the Plan shall become
effective at the Effective Time, provided no purchase rights granted under the
Plan shall be exercised, and no shares of Common Stock shall be issued
hereunder, until the Corporation shall have complied with all applicable
requirements of the 1933 Act (including the registration of the shares of Common
Stock issuable under the Plan on a Form S-8 registration statement filed with
the Securities and Exchange Commission), all applicable listing requirements of
any Stock Exchange (or the Nasdaq Stock Market, if applicable) on which the
Common Stock is listed for trading and all other applicable requirements
established by law or regulation.

        B. The Plan shall serve as the successor to the Predecessor Plans, and
no further offering periods under either Predecessor Plan shall commence after
the Effective Date.

        C. Unless terminated by the Board prior to such time, the Plan shall
terminate on the last business day in April 2011. If the Board terminates the
Plan prior to a regularly scheduled Purchase Date, any outstanding purchase
rights shall be automatically exercised, immediately prior to the effective date
of such termination, by applying payroll deductions of each Participant to the
purchase of whole shares of Common Stock at a purchase price per share equal to
85% of the lower of: (i) the fair market value per share of Common Stock on the
Participant's Entry Date into the offering period or (ii) the Fair Market Value
per share of Common Stock immediately prior to the effective date of the
termination of the Plan. No further purchase rights shall be granted or
exercised, and no further payroll deductions shall be collected, under the Plan
following such termination.

X. AMENDMENT OF THE PLAN

        A. The Board may alter, amend or suspend the Plan at any time.

6

--------------------------------------------------------------------------------

        B. In no event may the Board effect any of the following amendments or
revisions to the Plan without the approval of the Corporation's stockholders:
(i) increase the number of shares of Common Stock issuable under the Plan,
except for permissible adjustments in the event of certain changes in the
Corporation's capitalization or (ii) modify the eligibility requirements for
participation in the Plan.

        C. The Board amended and restated the Plan on January 29, 2002 to
reflect, among other things, the automatic share reserve increase that occurred
on January 2, 2002.

        D. The Board amended and restated the Plan on April 29, 2003 to
(i) provide the Plan Administrator with discretionary authority to require that
shares purchased under the Plan be maintained in a Corporation-designated
brokerage account for a specified period of time and (ii) reflect the automatic
share reserve increase that occurred on January 1, 2003.

XI. GENERAL PROVISIONS

        A. All costs and expenses incurred in the administration of the Plan
shall be paid by the Corporation; however, each Plan Participant shall bear all
costs and expenses incurred by such individual in the sale or other disposition
of any shares purchased under the Plan.

        B. Nothing in the Plan shall confer upon the Participant any right to
continue in the employ of the Corporation or any Corporate Affiliate for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Corporate Affiliate employing such person)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate such person's employment at any time for any reason, with or without
cause.

        C. The provisions of the Plan shall be governed by the laws of the State
of Delaware without resort to that State's conflict-of-laws rules.

7

--------------------------------------------------------------------------------

Schedule A

Corporations Participating in
the United Online, Inc. 2001
Employee Stock Purchase Plan

United Online, Inc.
Juno Online Services, Inc.
NetZero, Inc.
NetBrands, Inc.

--------------------------------------------------------------------------------

APPENDIX

        The following definitions shall be in effect under the Plan:

        A. Board shall mean the Corporation's Board of Directors.

        B. Cash Earnings shall mean (i) the regular base salary paid to a
Participant by one or more Participating Companies during such individual's
period of participation in one or more offering periods under the Plan and
(ii) any overtime payments, bonuses, commissions, profit-sharing distributions
and other incentive-type payments received during such period. Cash Earnings
shall be calculated before deduction of (A) any income or employment tax
withholdings or (B) any contributions made by the Participant to any Code
Section 401(k) salary deferral plan or Code Section 125 cafeteria benefit
program now or hereafter established by the Corporation or any Corporate
Affiliate. Cash Earnings shall not include any contributions made on the
Participant's behalf by the Corporation or any Corporate Affiliate to any
employee benefit or welfare plan now or hereafter established (other than Code
Section 401(k) or Code Section 125 contributions deducted from such Cash
Earnings).

        C. Change in Control shall mean a change in ownership of the Corporation
pursuant to any of the following transactions:

        (i) a merger, consolidation or reorganization approved by the
Corporation's stockholders, unlesssecurities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation's outstanding voting securities immediately
prior to such transaction, or

        (ii) any stockholder-approved transfer or other disposition of all or
substantially all of the Corporation's assets; or

        (iii) the acquisition, directly or indirectly, by a person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by or is under common control with the
Corporation) of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation's outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation's stockholders.

        D. Code shall mean the Internal Revenue Code of 1986, as amended.

        E. Common Stock shall mean the Corporation's common stock.

        F. Corporate Affiliate shall mean any parent or subsidiary corporation
of the Corporation (as determined in accordance with Code Section 424), whether
now existing or subsequently established.

        G. Corporation shall mean United Online, Inc., a Delaware corporation,
and any corporate successor to all or substantially all of the assets or voting
stock of United Online, Inc., which shall assume the Plan.

        H. Effective Time shall be November 1, 2001. Any Corporate Affiliate
that becomes a Participating Corporation after such Effective Time shall
designate a subsequent Effective Time with respect to its employee-Participants.

        I. Eligible Employee shall mean any person who is employed by a
Participating Corporation on a basis under which he or she is regularly expected
to render more than twenty (20) hours of service per week for more than five
(5) months per calendar year for earnings that are considered wages under Code
Section 3401 (a).

A-1

--------------------------------------------------------------------------------


        J. Entry Date shall mean the date an Eligible Employee first commences
participation in the offering period in effect under the Plan. The earliest
Entry Date under the Plan shall be the Effective Time.

        K. Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

        (i) If the Common Stock is at the time traded on the Nasdaq Stock
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as such price is reported by the
National Association of Securities Dealers on the Nasdaq Stock Market. If there
is no closing selling price for the Common Stock on the date in question, then
the Fair Market Value shall be the closing selling price on the last preceding
date for which such quotation exists.

        (ii) If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

        L. Juno ESPP shall mean the Juno Online, Inc. 1999 Employee Stock
Purchase Plan.

        M. 1933 Act shall mean the Securities Act of 1933, as amended.

        N. Participant shall mean any Eligible Employee of a Participating
Corporation who is actively participating in the Plan.

        O. Participating Corporation shall mean the Corporation and such
Corporate Affiliate or Affiliates as may be authorized from time to time by the
Board to extend the benefits of the Plan to their Eligible Employees. The
Participating Corporations in the Plan are listed in attached Schedule A.

        P. Plan shall mean the United Online, Inc. 2001 Employee Stock Purchase
Plan, as set forth in this document.

        Q. Plan Administrator shall mean the committee of two (2) or more Board
members appointed by the Board to administer the Plan.

        R. Predecessor Plans shall mean the Juno ESPP and the NetZero, Inc. 1999
Employee Stock Purchase Plan.

        S. Purchase Date shall mean the last business day of each Purchase
Interval.

        T. Purchase Interval shall mean each successive six (6)-month period
within the offering period at the end of which there shall be purchased shares
of Common Stock on behalf of each Participant.

        U. Stock Exchange shall mean either the American Stock Exchange or the
New York Stock Exchange.

A-2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3

